                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                            Case No. 20-mj-98 (HB)

IN THE MATTER OF THE SEARCH OF
1185 CONCORD STREET N., SUITES                  MOTION TO UNSEAL
228 AND 233, SOUTH ST. PAUL,
MINNESOTA 55075

      The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and Joseph H.

Thompson, Harry M. Jacobs, and Melinda A. Williams, Assistant United States

Attorneys, hereby moves the Court for an order to unseal the case, including the

Warrant, Application, and Affidavit of Postal Inspector John Western, in the above-

referenced matter.

      This motion is based upon the records and proceedings in this matter.

Specifically, on February 14, 2020 and August 12, 2020, the government requested

that the search warrant be sealed because public filing of these materials could alert

the defendants to the investigation and result in their flight and destruction of

evidence. Defendants have now been apprehended, or otherwise made aware of the

charges in this case, the government no longer has flight and destruction of evidence

concerns, and thus unsealing is warranted.

Dated: October 27, 2020                       Respectfully submitted,

                                              ERICA H. MacDONALD
                                              United States Attorney

                                               /s/ Joseph H. Thompson
                                       BY:    JOSEPH H. THOMPSON
                                              HARRY M. JACOBS
                                              MELINDA A. WILLIAMS
                                              Assistant U.S. Attorneys
